Case: 13-40741      Document: 00512751799         Page: 1    Date Filed: 08/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40741
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 29, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ERNESTO RICO-ELIZONDO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:12-CR-696-1


Before CLEMENT, PRADO, and ELROD, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Ernesto Rico-
Elizondo has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Rico-Elizondo filed a letter, which was construed as
a motion for an extension of time to file a response. The court gave Rico-
Elizondo a deadline of April 23, 2014 to file his response to the Anders brief.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40741    Document: 00512751799    Page: 2   Date Filed: 08/29/2014


                                No. 13-40741

No response was filed. We have reviewed counsel's brief and the relevant
portions of the record reflected therein, as well as Rico-Elizondo's letter. We
concur with counsel's assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel's motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2